This opinion is subject to administrative correction before final disposition.




                                 Before
                       GASTON, FOIL, and HOUTZ
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Alexander D. BROWN
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100058

                         Decided: 25 August 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Eric A. Catto

 Sentence adjudged 8 December 2020 by a special court-martial con-
 vened at Marine Corps Recruit Depot Parris Island, South Carolina,
 consisting of a military judge sitting alone. Sentence approved by the
 convening authority: reduction to E-1, confinement for 10 months, for-
 feiture of $1,155.00 pay per month for 12 months, and a bad-conduct
 discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                  United States v. Brown, NMCCA No. 202100058
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2